DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 29 March 2021 has been entered.  
Status of the Claims
Applicant amended claims 1, 4, 5, 24, 31 and 34, and cancelled claims 9-11.  Claims 7, 8, and 39 were cancelled previously by Applicant.  Claims 1-6 and 12-38 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given on 28 May 2021 by Jeffrey W. Childers, Ph.D. (Reg. No. 58,126) at the conclusion of the examiner-initiated telephone interview.  
All changes are shown relative to the claim amendments included in the Reply filed by only, is as follows:
Claim 3 (cancelled).
Claim 13 (currently amended):	The method of claim 1, wherein the conformal coating  releases the first bioactive agent and the second bioactive agent simultaneously and in a controlled manner, wherein the first bioactive agent is released from the polymer film and the second bioactive agent is released from the second set of polymer nanofibers.
Claim 14 (currently amended):	The method of claim 1, wherein the conformal coating  releases the first bioactive agent and the second bioactive agent simultaneously and immediately in a controlled manner, wherein the first bioactive agent is released from the polymer film and the second bioactive agent is released from the second set of polymer nanofibers.
Claim 15 (currently amended):	The method of claim 1, wherein the conformal coating  releases the first bioactive agent and the second bioactive agent simultaneously and immediately at different release rates in a controlled manner.
Claim 16 (currently amended):	The method of claim 1, wherein the conformal coating  releases the first bioactive agent and the second bioactive agent simultaneously and immediately at different release rates in a controlled manner, wherein the first bioactive agent is released from the polymer film and the second bioactive agent is released from the second set of polymer nanofibers.
Claim 17 (currently amended):	The method of claim [[1]] 12, wherein the conformal coating  releases the first bioactive agent, the second bioactive agent, and/or the third bioactive agent over a time period of about three days to about four weeks.
(currently amended):	The method of claim [[1]] 12, wherein the first set of polymer nanofibers, the second set of polymer nanofibers, and the third set of polymer nanofibers each comprise a different homopolymer or copolymer.
Claim 19 (currently amended):	The method of claim [[1]] 12, wherein the first set of polymer nanofibers, the second set of polymer nanofibers, and the third set of polymer nanofibers each comprise a homopolymer or copolymer of monomers selected from the group consisting of ε-caprolactone, d-lactide, l-lactide, and glycolide.
Claim 26 (currently amended):	The method of claim 1, wherein 



the first bioactive agent is linezolid and rifampin, and the second bioactive agent is linezolid; or
the first bioactive agent is daptomycin and rifampin, and the second bioactive agent is daptomycin; or 
the first bioactive agent is rifampin, and the second bioactive agent is vancomycin.

Rejoinder
As explained later in this Notice of Allowance, the independent claim, i.e., claim 1, is directed to an allowable process.  That claim is generic in regard to polymer nanofibers, bioactive agents, and implantable medical devices.  Claims 12-19 and 26, which depend directly or indirectly on claim 1 and were previously withdrawn from consideration as a result of Applicant’s species elections, recite all the limitations of allowable claim 1.  Pursuant to the procedures set forth in MPEP § 821.04, the three corresponding election-of-species requirements, which are set forth on page 4 of the Office action mailed 04 October 2019, are withdrawn, and claims 12-19 and 26 hereby REJOINED and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of those election-of-species requirements, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once an election-of-species requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
Applicant’s recent claim amendments overcome the rejection of claims 1, 2, 4-6, 10, 20-25, and 27-38 under 35 U.S.C. 112(b) as being indefinite.  The examiner appreciates Applicant’s effort to advance prosecution.
As indicated in paragraph 17 of the previous Office action (30 September 2020), in claim higher than the melting temperature of the first set of polymer nanofibers, but lower than the melting temperature of the second set of polymer nanofibers” (emphasis added), adequately distinguishes claim 1 over the prior art.  The fact that the active step of “depositing” recited in limitation (a) of claim 1 requires that both the first and second sets of bioactive-agent-loaded polymer nanofibers are electrospun onto the implantable medical device provides additional support for the examiner’s position.  The examiner is mindful that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”  MPEP § 2142; see also MPEP § 2141.02(I) (“In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.” (emphasis in original)).  
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.
Therefore, claims 1, 2, 4-6, and 12-38 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
31 May 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611